STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

BRYAN MITCHELL NO. 2022 CW 0644
VERSUS

LOUISIANA DEPARTMENT OF
PUBLIC SAFETY AND

 

CORRECTIONS AUGUST 29, 2022

In Re: Bryan Mitchell, applying for supervisory writs, 19th
Judicial District Court, Parish of Fast Baton Rouge,
No. 662250.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT NOT CONSIDERED. Regarding an application for
supervisory writs, the Uniform Rules of Louisiana Courts of
Appeal, Rule 4-3, provides that “[t]he return date in civil
cases shall not exceed 30 days from the date of notice.” In
this matter, notice of the ruling at issue was mailed on
December 1, 2021, but the writ application was not filed until
June 9, 2022. Therefore, this writ application is untimely.

JMM

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

ASW)

DEPUTY CLERK OF COURT
FOR THE COURT